Citation Nr: 1645324	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for a bilateral foot condition, to include removal of bone on right toe and scars on the feet.

4.  Entitlement to service connection for a right shoulder condition, to include arthritis. 

5.  Entitlement to service connection for a left shoulder condition, to include arthritis.

6.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include anxiety and depression.

7.  Entitlement to service connection for traumatic brain injury, to include headaches.

8.  Entitlement to service connection for a left hip condition.

9.  Entitlement to service connection for nasal disease.

10.  Entitlement to service connection for a neck condition.

11.  Entitlement to service connection for fibromyalgia.

12.  Entitlement to service connection for shortening of the lower extremity.

13.  Entitlement to service connection for a lower back condition.

14.  Entitlement to service connection for a brain tumor.

15.  Entitlement to service connection for locked jaw.

16.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

17.  Entitlement to service connection for vaginal infections.

18.  Entitlement to service connection for a bilateral ankle condition. 

19.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

20.  Entitlement to service connection for carpal tunnel syndrome of the left wrist. 

21.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine, neck trauma, bilateral shoulder disability and dizziness.

22.  Entitlement to temporary total ratings due to hospital treatment in excess of 21 days for service-connected disability.

23.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans  Service


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 23, 1979 to April 12, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  The Veteran has since moved and her claims are now under the jurisdiction of the St. Petersburg, Florida RO.   

The Veteran has appealed the denial of her claim for service connection for PTSD and the denial of her claim for service connection for anxiety and depression.  The Board notes that the medical records reveal additional psychiatric diagnoses other than PTSD, anxiety and depression.  Consequently, the Board has recharacterized the claim for service connection for anxiety and depression as entitlement to service connection for a psychiatric disorder other than PTSD, to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran failed to report for a Board hearing in August 2016.  The hearing request is deemed withdrawn because the Veteran failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2015).

Although the Veteran's VBMS electronic file indicates that Social Security Administration (SSA) medical records were received in December 2014, the August 2013 statement of the case indicates that these records were already in the file, and considered by the RO.  

The issue of entitlement to service connection for PTSD, the issue of entitlement to service connection for a psychiatric disorder other than PTSD, the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the issue of entitlement to TDIU, and the issue of entitlement to a temporary total rating based on hospitalization are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2004 final rating decision, the RO denied entitlement to service connection for degenerative disc disease of the lumbar spine and GERD.

2.  Evidence received since the July 2004 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claims for service connection degenerative disc disease of the lumbar spine and GERD.

3.  A bilateral foot condition, a shoulder condition, a traumatic brain injury, a left hip condition, nasal disease, a neck condition, fibromyalgia, shortening of the lower extremity, a lower back condition, a brain tumor, a locked jaw condition, a bilateral ankle condition, and carpal tunnel syndrome were not manifest during service or within a year of discharge from service, and there is no competent evidence relating any of these disabilities to service.  

4.  The Veteran has not been shown to have had a vaginal infection disability at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for GERD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral foot condition, to include removal of bone on right toe and scars on the feet, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for right shoulder condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for left shoulder condition, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for service connection for traumatic brain injury, to include headaches, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for a left hip condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for service connection for nasal disease are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  The criteria for service connection for a neck condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

10.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

11.  The criteria for service connection for shortening of the lower extremity are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

12.  The criteria for service connection for a lower back condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

13.  The criteria for service connection for a brain tumor are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

14.  The criteria for service connection for locked jaw are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

15.  The criteria for service connection for vaginal infections are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

16.  The criteria for service connection for a bilateral ankle condition are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

17.  The criteria for service connection for carpal tunnel syndrome of the right wrist are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

18.  The criteria for service connection for carpal tunnel syndrome of the left wrist are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by May 2009, August 2009, and November 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In particular, the November 2009 letter notified the Veteran of the types of evidence necessary to establish entitlement to service connection; the basis of the previous denials of service connection for degenerative disc disease of the lumbar spines and GERD, as well as the evidence necessary to substantiate the elements found to be unsubstantiated in the previous denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), service personnel records, Social Security Administration medical records, her obtainable private medical records pertinent to the issues decided below, and her VA treatment records have been associated with the record.  

The Board notes that VA regulations provide that VA will assist the Veteran by providing a medical examination or obtaining a medical opinion based upon review of the evidence of record if VA determines that it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is sufficient medical evidence to decide the Veteran's claims and thus VA medical examinations are not necessary for these claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and the duties to assist and notify have been satisfied.  

II.  Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, to include arthritis, brain tumors and organic diseases of the nervous system (such as fibromyalgia and carpal tunnel syndrome), manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2015).  In this case, the Veteran was not diagnosed with any of her claimed disabilities within one year of separation from service.  As such, entitlement to service connection for any of the claimed disabilities on a presumptive basis is not warranted.

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In the absence of proof of present disability there can be no valid claim.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  Moreover, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

III.  New and Material Evidence Issues

The Veteran seeks service connection for degenerative disc disease of the lumbar spine and for GERD.  The AOJ denied service connection for these claims in July 2004.  Although the Veteran appealed the decision, in April 2008 she withdrew her appeal prior to Board consideration.  Accordingly, the July 2004 rating decision is now final, and the Veteran's claim for service connection for degenerative disc disease of the lumbar spine and for GERD may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record prior to the final decision denying service connection for degenerative disc disease of the lumbar spine and denying service connection for GERD included the Veteran's STRs.  The STRs show no low back complaints or treatment and show no gastrointestinal complaints or treatment.  There are no records indicating gastrointestinal or low back complaints or treatment for many years subsequent to service.  A March 2004 VA examination report notes that the Veteran reported injuring her back in basic training when she fell off a bed.  She reported that her back pain started in 1990 and had progressively gotten worse.  The Veteran was provided an MRI and the impression was degenerative disc disease of the lumbar spine.  

Also of record prior to the final denial of her claims were private treatment records showing treatment of GERD in June 2001 and thereafter.  

The July 2004 final rating decision denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine on the basis that it was not shown during service, or for more than a year after service and was not shown to be related to service.  The July 2004 final rating decision denied the Veteran's claim for service connection for GERD on the basis that there was no evidence of GERD during service, and for years thereafter, and that it was not caused by service.  

The newly submitted evidence is cumulative in that it shows that the Veteran continues to have degenerative disc disease of the lumbar spine and GERD.  None of the newly obtained evidence indicate any connection between the Veteran's current degenerative disc disease or GERD and her service and none of these records indicate that either of these disabilities are related to service.  Her current assertions that degenerative disc disease of the lumbar spine and GERD are caused by service are duplicative of the assertions she made prior to the July 2004 final denial.  Consequently the newly obtained evidence is cumulative of the evidence of record prior to the July 2004 final rating decision.  Consequently the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine and that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for GERD.  

IV.  Service Connection Claims

The Veteran maintains that she is entitled to service connection for a bilateral foot condition,  a bilateral shoulder condition, traumatic brain injury, a left hip condition,  nasal disease, a neck condition, fibromyalgia, shortening of the lower extremity, a lower back condition, a brain tumor, locked jaw, a bilateral ankle condition, and bilateral carpal tunnel syndrome.  

The Veteran was in service for less than two months and a review of her STRs reveal no complaints or treatment for any of these claimed disabilities.  There is also no evidence indicating that the Veteran developed any of these disabilities within a year of discharge from service.  Additionally none of these disabilities were shown for years after discharge from service.  Consequently service connection is not warranted for any of these claimed disabilities based on chronicity and continuity.

VA treatment records indicate that the Veteran had hammertoe correction in 1998.  VA treatment records show complaints of low back pain since December 2003.  Bilateral carpal tunnel syndrome was first shown on a January 2004 VA treatment record.  Allergic rhinitis was first noted on December 2003 VA treatment records and the Veteran was noted to have chronic nasal obstruction due to allergic rhinitis.  VA treatment records first show neck complaints in January 2004, at which time the Veteran had full painless range of motion.  August 2004 CT scan revealed degenerative arthritic changes of the cervical spine.  Complaints of hip pain were first noted in February 2005.  August 2008 VA testing indicated osteopenia of the left hip.  A July 2008 VA medical record noted that the Veteran had no apparent leg length discrepancy.  An August 2008 VA medical record notes possible fibromyalgia.  A March 2009 VA bone scan noted mildly increased radiotracer uptake in the shoulders, ankles and feet consistent with degenerative change.   

The Veteran's records do not show that the Veteran has ever experienced a traumatic brain injury, a brain tumor, shortening of a lower extremity or a locked jaw.  

The Board has considered the Veteran's assertions that these disabilities are related to service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has any of these disabilities that is a result of service or that are secondary to her service-connected knee disabilities, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Here the medical evidence of record indicates that the Veteran did not develop any of the claimed disabilities during service, that none of them are related to service, and that none of them are secondary to a service-connected disability.  Consequently the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a bilateral foot condition, a bilateral shoulder condition, a traumatic brain injury, a left hip condition, nasal disease, a neck condition, fibromyalgia, shortening of the lower extremity, a lower back condition, a brain tumor, a locked jaw condition, a bilateral ankle condition, and bilateral carpal tunnel syndrome, and that service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Vaginal Infections

The Veteran seeks service connection for vaginal infections.  The Veteran was noted to have vaginal discharge on examination for entry to service.  At that time she was prescribed medications to treat the condition.  The remainder of her STRs are silent to any vaginal discharge or infections.  The post service medical records are silent to any chronic vaginal infection disability.  

The Board finds that the Veteran's assertions are of no probative value.  She is not competent to provide an opinion that she has a current vaginal infection disability that is related to service.  See Jandreau.  

The evidence of record fails to show that the Veteran has had a vaginal infection disability at any time during the appeal period.  Consequently service connection is precluded.  See Brammer; Rabideau.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for vaginal infections is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

New and material evidence has not been received to reopen the claim of entitlement to service connection for GERD.

Entitlement to service connection for bilateral foot condition, to include removal of bone on right toe and scars on the feet, is denied.

Entitlement to service connection for right shoulder condition, to include arthritis, is denied. 

Entitlement to service connection for left shoulder condition, to include arthritis, is denied.

Entitlement to service connection for traumatic brain injury, to include headaches, is denied.

Entitlement to service connection for left hip condition is denied.

Entitlement to service connection for nasal disease is denied.

Entitlement to service connection for a neck condition is denied.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for shortening of the lower extremity is denied.

Entitlement to service connection for a lower back condition is denied.

	(CONTINUED ON NEXT PAGE)


Entitlement to service connection for a brain tumor is denied.

Entitlement to service connection for locked jaw is denied.

Entitlement to service connection for vaginal infections is denied.

Entitlement to service connection for a bilateral ankle condition is denied. 

Entitlement to service connection for carpal tunnel syndrome of the right wrist is denied.

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied.


REMAND

Private medical records dated in April 2003 indicate that the Veteran underwent psychiatric hospitalizations in Long Island, New York at Creedmoor Psychiatric Center and at Nassau University Medical Center.  The treatment records regarding these hospitalizations are not of record and have not been requested.  These records are pertinent to the Veteran's PTSD and non PTSD psychiatric claims and must be obtained if possible.  See 38 C.F.R. § 3.159(c).   

The Veteran seeks a temporary total rating for periods of hospitalization from June 2, 2008 to June 19, 2008, and from July 15, 2010 to July 27, 2010.  The AOJ denied the Veteran's claim because those periods of hospitalization were due to nonservice-connected psychiatric disability.   The Board notes that the claims for temporary total ratings based on hospitalization are inextricably intertwined with the remanded psychiatric claims.  Likewise the claim for TDIU is also inextricably intertwined with the remanded claims.  Thus, a decision by the Board on the Veteran's TDIU and temporary total rating claims would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran maintains that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine, neck trauma, bilateral shoulder disability and dizziness.  She attributes these disabilities to slipping on ice while at the Coatesville VA Medical Center in December 2008.  The August 2013 statement of the case notes that the Veteran filed an administrative tort claim for damages against VA due to the accident.  This indicates that the Veteran filed a Federal Tort Claims Act (FTCA) lawsuit.   Records regarding the reported tort action are not of record.  Certain medical records or other evidence which is pertinent to the claim for compensation pursuant to 38 U.S.C.A. § 1151 may have been generated in connection with the tort claim, and such evidence must be obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorizations from the Veteran, request copies of the Veteran's hospitalization records at Creedmoor Psychiatric Center and at Nassau University Medical Center.  All records/responses received should be associated with the claims file.  The Veteran and her representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Take the necessary steps to obtain all available records related to a FTCA lawsuit filed by the Veteran regarding her reported fall at the Coatesville, VA Medical Center in December 2008.  This should include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence which is not protected by privilege should be associated with the claims file.  If such records are unavailable, this fact should be noted in the claims file.

3.  Thereafter, the AOJ should readjudicate the Veteran's claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


